Citation Nr: 0613983	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  02-16 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
September 1972.  He died in July 1973, and the appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision issued 
by the RO.  

The Board reopened the claim of service connection for the 
cause of the veteran's death and remanded the matter to the 
RO for additional development of the record in January 2005.  

This appeal has been advanced on the Board's docket pursuant 
to the provisions of 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.900(c).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.  


REMAND

In December 2005, the Board obtained a medical opinion from a 
Veterans Health Administration (VHA) doctor containing 
findings pertinent to the appellant's appeal.  

Subsequently, in the same month, the Board notified the 
appellant by letter that she had the right to waive RO review 
of this evidence.  She did not respond to this letter, 
however.  In the absence of a waiver from the appellant, 
review of this matter by the agency of original jurisdiction, 
here the RO, is required.  See 38 C.F.R. §§ 19.37, 
20.1304(c).  

Separately, in a March 2006 letter, the appellant notified 
the Board that "[n]ew and material information is being 
forwarded to me," although it would be "a while" before 
she could secure it.  It does not appear that further action 
has been taken on this matter by the appellant or VA, and 
further clarification of this "new and material 
information" upon remand is thus necessitated.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
appellant explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding her claim.  The letter must 
inform the appellant about the 
information and evidence that is 
necessary to substantiate the claim, 
notify her of the type of evidence that 
VA will seek to provide, inform her of 
the type of evidence that she is expected 
to provide, and request that she provide 
any and all relevant evidence currently 
in her possession.  

The appellant should also be notified 
that, in cases where service connection 
is granted, both a disability evaluation 
and an effective date for that evaluation 
will be granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  After ensuring that all necessary 
development has been completed, the 
appellant's claim of service connection 
for the cause of the veteran's death 
should be readjudicated, with full 
consideration given to the December 2005 
VHA opinion.  If the determination 
remains adverse to the appellant, she and 
her representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


